          Case 1:20-cv-02422-LJL Document 12
                                          11 Filed 01/04/21
                                                   12/31/20 Page 1 of 1
                                          U.S. Department of Justice
[Type text]
                                                      United States Attorney
                                                      Southern District of New York
                                                      86 Chambers Street
                                                      New York, New York 10007

                                                      December 31, 2020

                                    The parties' request for an adjournment is GRANTED. The conference
VIA ECF                             previously scheduled for January 7 will be held on February 9, 2021 at
Hon. Lewis J. Liman                 10:00 a.m. Parties are directed to dial 888-251-2909 and use access
United States District Judge        code 2123101.
Southern District of New York
500 Pearl Street                                                                       1/4/2021
New York, New York 10007

       Re:     Flores v. Decker, No. 20 Civ. 2422 (LJL)

Dear Judge Liman:

        This Office represents the government in the above-referenced habeas action brought
pursuant to 28 U.S.C. § 2241. As noted in the government’s March 25, 2020 letter, see ECF No.
8, on that date U.S. Immigration and Customs Enforcement (“ICE”) released the petitioner on an
order of recognizance, in light of the totality of the circumstances including the unique
circumstances presented by the COVID-19 pandemic. The Court has scheduled a conference on
January 7, 2021. See ECF No. 10. I write respectfully on behalf of both parties to request that the
Court adjourn the conference by approximately 30 days. Counsel for both parties are generally
available for a rescheduled conference during the week of February 8, 2021.

        The parties respectfully request the adjournment to allow them to pursue the possibility
that the case may be resolved without further intervention of the Court, in light of current
circumstances. Petitioner’s counsel joins in this request.

       We thank the Court for its consideration of this letter.

                                                      Respectfully submitted,

                                                      AUDREY STRAUSS
                                                      Acting United States Attorney
                                                      Southern District of New York

                                                By:   s/ Michael J. Byars
                                                      MICHAEL J. BYARS
                                                      Assistant United States Attorney
                                                      Telephone: (212) 637-2793
                                                      Facsimile: (212) 637-2786
                                                      E-mail: michael.byars@usdoj.gov

cc: All counsel (via ECF)
